Citation Nr: 1147451	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  05-39 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for myasthenia gravis on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) prior to March 7, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his sister, M. S., and his friend, F. V.

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to July 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted the Veteran's original claim for service connection for myasthenia gravis, with an initial 30 percent rating assigned, effective from October 30, 1996, the date his claim for service connection was received.  The Veteran contested the rating assigned, requesting a higher rating of 100 percent effective back to the date of his claim. 

In August 2008, the Veteran presented testimony at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  In addition, the Veteran and several other witnesses testified at earlier hearings before RO personnel in November 1997 and February 2007. 

In a December 2008 decision, the Board granted a 60 percent disability rating for myasthenia gravis effective from the date of claim and a 100 percent disability rating effective March 7, 2008.  The Board also referred a claim for a TDIU.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Memorandum Decision, the Court vacated and remanded that part of the Board decision that denied an initial disability rating in excess of 60 percent prior to March 7, 2008, on an extra-schedular basis, and referred the claim for a TDIU.

In November 2011, the Veteran submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Court's Memorandum Decision, the Board finds that remand is required to obtain an opinion on the extra-schedular aspect of the initial rating claim and to develop the claim for a TDIU.

The Board observes that the schedular evaluations for the Veteran's myasthenia gravis are inadequate.  In this regard, some of the manifestations of his disability are simply not listed in the rating criteria.  Further, there is some evidence of "marked interference" with employment due to his disability.  In this regard, the Veteran has asserted that he has not worked because of his myasthenia gravis and indicated that his disability results in difficulty with speaking, writing, sitting, and walking.  Thus, the RO should refer the Veteran's claim for a higher initial rating to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  

The Board notes that it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, one of the above authorized officials has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits. 

The Court has held that a TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran presented evidence on the issue of unemployability during the appeal.  As such, the claim for a TDIU, as a component of his claim for higher initial rating, is before the Board.  Thus, the RO should first adjudicate the raised issue, after providing proper notice under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2011).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The RO should also provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

The Board notes that service connection is only in effect for myasthenia gravis, rated as 60 percent prior to March 7, 2008, and 100 percent since March 7, 2008. 

The VA's General Counsel previously concluded that a claim for TDIU may not be considered when, as here, a schedular 100 percent rating is already in effect due to service-connected disability.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In other words, in the past, the TDIU claim would have been considered moot as of the date of the 100 percent disability rating.  However, in November 2009, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that although no additional disability compensation through a TDIU may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such an instance in order to determine the Veteran's eligibility for Special Monthly Compensation (SMC) under section 1114(s).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a VCAA notice on the issue of entitlement to a TDIU.

Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Submit the claim for an initial disability rating in excess of 60 percent for myasthenia gravis prior to March 7, 2008, to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  An extra-schedular rating is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

3.  After completion of the above, readjudicate the claim, to include consideration of the claim for a TDIU.  This review should include consideration of all additional evidence added to the claims file since the issuance of the October 2007 supplemental statement of the case (SSOC).  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

